Buchanan, J.
This is an action of partition. The questions are almost exclusively of fact, which have been correctly decided by the District Court, with the exception of a claim of Mrs. Matthews, for six hundred and fifty dollars, being for so much received for her account by her husband, from the estate of her mother, in 1841 and 1845, which was long after the removal of the parties to Louisiana. This constitutes, therefore, a good claim against the estate of William Matthews, on the part of his wife.
There are two questions of the construction of the last will of William Matthetos.
We agree with the District Judge, that the words “her lawful part of my estate,” applied by the testator to his wife, mean the one-half of the acquests and gains in full ownership, and the usufruct of the other half.
But we feel hound to differ from our learned brother upon the meaning to he attached to the other clause of the same testamentary disposition, which bequeathes to Mrs. Matthews “ her choice of the house servants after my decease.” This appears to us to have been evidently intended as a bequest of as many .as she should choose to select, of the slaves employed about the house at the time of the testator’s death. It is proved that the house servants were eight or nine in number, and their names are given by the witnesses. The widow has selected four of those, who are named in her answer.
We do not find any error in the rulings of the court in relation to the admission or rejection of evidence, as set forth in the hills of exception.
It is, therefore, adjudged'and decreed, that the judgment of the District Court be amended, by decreeing to the defendant and appellee, Jeannette Matthews, the four slaves, George, Sarah, Ellen and Elizabeth, selected by her from among the house servants of her husband, as a particular legacy to herself from her husband, in full ownership ; that Mrs. Jennette Matthews also recover from the estate of her husband, Willimn Matthews, a further sum of six hundred and fifty dollars, for so much separate and paraphernal property, received for her by her said husband in his lifetime; that in other respects the *198judgment of the District Court he affirmed; and that the separate estate of William Matthews pay costs of appeal, that is to say, all costs incurred by and subsequently to the filing of the petition of appeal.